DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected 35 U.S.C. 103 as obvious over Masuko (Japanese Patent Document 1129480. Citations taken from a machine translation) in view of Takagi et al. (US 2009/0101323)
As to claim 22, Examiner notes that claim 22 is a product claim depending from a method claim. The product limitations are interpreted only insofar as the method limitations of claim 13 infer some structure. Thus, Masuko in view of Takagi teaches a heat pipe obtained by a method according to claim 13. The following is an interpretation of the structure required by the method of claim 13:
Masuko teaches a method for producing a heat pipe ([0012]: “FIG. 1 shows a heat pipe of the present invention.”) comprising the steps: swaging a diameter of a first tube ([0019]: “one open end 13 of the pipe material 12 is sealed. A conventionally known method such as spinning or swaging can be used to seal the open end 13.”), at a first end, and sealing the first end closed (The structure implied is a sealed end, as ; inserting a first end of a second tube (The implied structure does not depend on an “inserting” step. Rather, the second tube must merely be within the first tube. [0022]: “one end of the injection nozzle 16 is inserted into the small opening end 15”), of a smaller diameter than the first tube ([0022] teaches injection nozzle 16 has a smaller diameter than tube 12. This is also shown in Figure 11), into a second end of the first tube (open end 14 is the second end); swaging the second end of the first tube around the second tube and sealing an interface between the two tubes to form a heat pipe (the structure implied is a seal between the first and second tube. No specific swaging step is necessary to meet the implied structure. [0022] teaches the nozzle 16 is fixed by welding or brazing to the open end 15); partially filling the heat pipe with a heat-transfer fluid ([0023]: “pure water as a working fluid is injected into the pipe material 12 through the injection nozzle 16 in a slightly larger amount than the specified amount.”); removing air contained in the heat pipe ([0026] teaches expelling non-condensable gas); and sealing a second end of the second tube closed ([0026]: “In sealing, for example, if the caulking state is once crimped and then the part is pressure-bonded and cut with a jig having an appropriate roundness, airtightness is more surely ensured. Also, weld as necessary.”). 
Masuko does not teach wherein the first tube and the second tube are made from annealed copper. Rather, Masuko [0019] teaches “This pipe material 12 is made of a flexible metal and is made of a robust material that can withstand the maximum pressure during operation after being made into a heat pipe.” While Examiner asserts that copper is well known in the relevant arts to become “flexible” (as required by 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Masuko in view of Takagi as applied to claim 22 above, and further in view of Yanatori et al. (Japanese Patent Document 58016187. Citations taken from a machine translation.).
As to claim 23, Masuko in view of Takagi teaches the heat pipe according to claim 22, but does not teach the first and the second tubes are helicoidally grooved on their internal surface..
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Masuko in view of Takagi as applied to claim 22 above, and further in view of Howard et al. (US Patent Application Publication 2009/0208829).
As to claim 24, Masuko in view of Takagi teaches heat pipe according to claim 22, but does not teach a battery unit comprising at least one heat pipe according to claim 22. However, battery units were well known at the time the invention was effectively filed to comprise heat pipes. See for example Howard. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the heat pipe of Masuko in view of Takagi in the battery unit of Howard. One motivation would have been that the understanding that the heat pipe of Masuko in view of Takagi is superiorly sealed and thus avoids leaks. See also MPEP 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. 
Allowable Subject Matter
Claims 13, 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art does not teach the method of swaging an annealed copper tube within another annealed copper tube as detailed in claim 13. Examiner had previously relied upon Hayashi to show that it was known for an outer tube to be swaged to a particular size. However, as convincingly argued by Applicant, Hayashi’s mandrel is taught to be necessarily of a harder material than the tube. Thus, Hayashi does not appear to be able to obviate the swaging of an outer tube around an inner tube when booth are made of annealed copper.
Response to Arguments
Applicant’s arguments, see page 2 of the Remarks, filed 28 December 2020, with respect to the rejection(s) of claim 13 under Masuko in view of Hayashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Specifically, Hayashi is noted by Applicant to require the mandrel to be harder than the tube material, which does not appear to obviate the use of the same material during a swaging operation. 
However, Examiner notes the product claims are not constrained to the specific method steps of swaging a particular material or mandrel. That is, as noted in the rejection above, Masuko in view of Takagi meets the structural requirements of product claim 22 because the end result is an annealed copper heat pipe with the structure of a tube within a tube.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  A note on finality: Examiner acknowledges claim 22 previously recited “wherein the first and the second tubes are made of annealed copper.” This limitation is now found in claim 13. Examiner further notes claim 22 is a product claim which includes all of the limitations of claim 13. However, as the limitation was moved from a product claim to a method claim, it is given fundamentally different interpretation as it relates to the function, not just the structure of the device, even when then re-reinterpreted as a product claim. This reinterpretation necessitated the new grounds of rejection.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        15 January 2021